                         Case 9:19-bk-11573-MB                 Doc 419 Filed 10/21/19 Entered 10/21/19 16:34:33         Desc
                                                                Main Document     Page 1 of 3


                                  1   LOEB & LOEB LLP
                                      MARC S. COHEN (SBN 65486)
                                  2   mscohen@loeb.com
                                      DONALD A. MILLER (SBN 228753)
                                  3   dmiller@loeb.com
                                      STEVEN S. ROSENTHAL (SBN 109739)
                                  4   srosenthal@loeb.com
                                      ALICIA M. CLOUGH (SBN 260012)
                                  5   aclough@loeb.com
                                      MARIAH V. S. VOLK (SBN 323068)
                                  6   mvolk@loeb.com
                                      10100 Santa Monica Blvd., Suite 2200
                                  7   Los Angeles, CA 90067
                                      Telephone:    310.282.2000
                                  8   Facsimile:    310.282.2200

                                  9   Xavier BECERRA
                                      Attorney General of California
                            10        LISA W. CHAO
                                      Supervising Deputy Attorney General
                            11        JOHN C. KEITH
                                      Deputy Attorney General
                            12        State Bar No. 229755
                                        300 South Spring Street, Suite 1702
                            13          Los Angeles, CA 90013
                                        Telephone: (213) 269-6251
                            14          Fax: (916) 731-2144
                                      E-mail: John.Keith@doj.ca.gov
                            15
                                      Attorneys for the California State Lands Commission
                            16
                            17                                   UNITED STATES BANKRUPTCY COURT

                            18                                    CENTRAL DISTRICT OF CALIFORNIA

                            19                                             NORTHERN DIVISION

                            20        In re:                           )   Case No.: 9:19-BK-11573-MB
                                                                       )   Chapter 11
                            21        HVI CAT CANYON, INC.,            )
                                                                       )   RESPONSE TO REPLY OF THE OFFICIAL
                            22                       Debtor.           )   COMMITTEE OF UNSECURED CREDITORS TO
                                                                       )   CALIFORNIA STATE LAND COMMISSION’S
                            23                                         )   LIMITED OBJECTION TO THE MOTION OF THE
                                                                       )   OFFICIAL COMMITTEE OF UNSECURED
                            24                                         )   CREDITORS FOR AN ORDER (I) ESTABLISHING
                                                                       )   INFORMATION SHARING PROCEDURES AND
                            25                                         )   (II) GRANTING RELATED RELIEF
                                                                       )
                            26                                         )   [Relates to Docket Nos. 223, 348, and 391]
                                                                       )
                            27                                         )   Hearing Date: October 28, 2019
                                                                       )   Hearing Time: 10:00 a.m.
                            28                                         )   Place: Courtroom 201


      Loeb & Loeb                     18290835.2
A Limited Liability Partnership
    Including Professional            232604-10002
         Corporations
                         Case 9:19-bk-11573-MB                Doc 419 Filed 10/21/19 Entered 10/21/19 16:34:33                  Desc
                                                               Main Document     Page 2 of 3


                                  1                                      )        U.S. Bankruptcy Court
                                                                         )        1415 State Street, Courtroom 202
                                  2                                      )        Santa Barbara, CA 93101
                                                                         ) Judge: The Honorable Martin R. Barash
                                  3                                      )

                                  4
                                  5            The California State Lands Commission (the “Commission”) respectfully submits this

                                  6   response to the reply (the “Reply”) [Docket No. 391] filed by the Official Committee of

                                  7   Unsecured Creditors (the “Committee”) in connection with the Committee’s Motion for an Order

                                  8   Establishing Information Sharing Procedures (the “Information Procedures Motion”).

                                  9            In the Reply, the Committee did not address the critical fact raised by the Commission –

                            10        namely, that the Court was likely to appoint a Chapter 11 trustee. Since the Commission filed its

                            11        limited objection to the Information Procedures Motion, the Court directed the Office of the U.S.

                            12        Trustee to appoint a Chapter 11 trustee. [Docket No. 409] As set forth in the Commission’s

                            13        limited objection, with a trustee in place, it is no longer necessary for the Committee to control

                            14        access to information. The Information Procedures Motion is now moot. The trustee will now

                            15        control access to the Debtor’s accounts, documents, data, and related company files. If the trustee

                            16        believes that his or her role in allowing access to information requires clarification, he or she can

                            17        request such clarification from the Court.

                            18                 The Reply focused, instead, on the fact that other bankruptcy courts have entered orders

                            19        similar to the order that the Committee is requesting here. The Reply provided a laundry list of

                            20        twelve cases in which such orders have been entered. Notably, only one of those twelve cases

                            21        involved the appointment of a Chapter 11 trustee.1 And even in that case, the Chapter 11 trustee

                            22        was appointed after the committee in that case and sought and obtained the type of information-

                            23        sharing procedures order that the Committee is seeking in the Information Procedures Motion.2

                            24
                            25
                                               1
                            26                   The only case cited by the Committee that involved the appointment of a Chapter 11
                                      trustee is In re Mairec Precious Metals, Inc., Case No. 19-01198 (Bankr. D. S.C.).
                            27                2
                                                 In In re Mairec Precious Metals, the order pertaining to information-sharing procedures
                                      was entered on April 30, 2019. A Chapter 11 trustee was subsequently appointed on May 17,
                            28        2019. See id., ECF No. 242.

      Loeb & Loeb
A Limited Liability Partnership
                                      18290835.2                                        2
    Including Professional            232604-10002
         Corporations
                         Case 9:19-bk-11573-MB                 Doc 419 Filed 10/21/19 Entered 10/21/19 16:34:33              Desc
                                                                Main Document     Page 3 of 3


                                  1            The Commission maintains that the requested relief has been rendered unnecessary with

                                  2   the appointment of a Chapter 11 trustee. In the wake of the order authorizing the appointment of a

                                  3   trustee, the Court should deny the artificial motion of the Committee seeking to control access to

                                  4   information. The Information Procedures Motion is moot.

                                  5            In sum, the Commission respectfully requests that the Court deny the Information

                                  6   Procedures Motion.

                                  7
                                      Dated:       October 21, 2019                LOEB & LOEB LLP
                                  8
                                  9
                                                                                   By: /s/ Marc S. Cohen
                            10                                                     Marc S. Cohen
                                                                                   Attorneys for the California State Lands Commission
                            11
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

      Loeb & Loeb
A Limited Liability Partnership
                                      18290835.2                                      3
    Including Professional            232604-10002
         Corporations
